Citation Nr: 1300994	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

What evaluation is warranted for bilateral hearing loss from March 31, 2009?


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Since March 31, 2009, the Veteran's bilateral hearing loss has not been manifested by worse than a Level I hearing loss in each ear.

2.  Since March 31, 2009, an exceptional pattern of hearing loss has been not manifested.


CONCLUSION OF LAW

Since March 31, 2009, the requirements for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.31, 4.85, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule). 

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the April 2012 VA examiner described the functional effects of the Veteran's hearing loss.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Factual Background and Analysis

The Veteran filed his claim of entitlement to service connection for bilateral hearing loss in March 2009.  An October 2009 rating decision granted service connection and assigned a noncompensable rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Employment audiograms from 1982 to 2003 trace the Veteran's declining hearing.  His left ear hearing loss has been consistently worse than his right ear hearing loss.  As these findings date prior to 2009, they are not relevant to the question what evaluation is warranted from March 31, 2009.

The Veteran provided a June 2009 VA audiology consultation which noted his left tympanic membrane appeared abnormal, with a possible monomeric area in the center.  Audiograms were noted to show normal hearing levels from 1000 to 2000 Hertz, with sloping moderate to severe impairment from 3000 to 8000 Hertz for the left ear, and normal hearing levels from 1000 to 3000 Hertz, with sloping moderate to severe impairment in the 4000 to 8000 Hertz thresholds for the right ear.  Word recognition scores were noted to be 98 percent bilaterally.  The physician noted that otoacoustic emission measurements indicated left ear cochlear outer hair cell damage.  The Veteran was referred to an otolaryngologist for evaluation of his abnormal tympanogram.  His examination was essentially within normal limits, and his June 2009 audiogram was noted to be consistent with presbycusis, i.e., age-related hearing loss.

In September 2009, the Veteran was afforded a VA audiometric examination.  He complained of hearing loss.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 15, 20, 25, and 50 decibels, respectively, for an average of 27.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 20, 40, and 80 decibels, respectively, with an average of 38.75 decibels.  Speech discrimination scores were reported as 100 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, normal to severe 250 to 8000 Hertz.  The examiner opined that the Veteran's hearing loss had no significant effects on his occupation and no effects on his daily activities.

Application of 38 C.F.R. § 4.85 Table VI to the September 2009 evaluation results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

In his November 2009, notice of disagreement, the Veteran argued that the September 2009 VA examination did not include frequency testing.  He stated that he underwent evaluations in June 2009, which were not considered in his rating decision, and that the September 2009 examination was not adequate.  The Board notes that the September 2009 examination does contain frequency test results; however, it did not describe the functional effects of his hearing loss.

In July 2010, the Veteran stated that although he was currently retired, in the past his hearing loss was detrimental to his employment.  He also stated that he had difficulty hearing another person speak if there was any background noise.  

In April 2012, the Veteran was afforded an additional VA audiometric examination.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 20, 25, 30, and 55 decibels, respectively, for an average of 32.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 20, 45, and 85 decibels, respectively, with an average of 42.5 decibels.  Speech discrimination scores were reported as 96 percent bilaterally.  The examiner opined that the Veteran's hearing loss impacted the ordinary conditions of daily life by making it difficult for him to communicate with others if there was any background or surrounding noise, to include in public places like malls and restaurants.  The Veteran frequently needed people to repeat themselves for him to follow a conversation.

Application of 38 C.F.R. § 4.85 Table VI to the April 2012 evaluation results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear in the presence of any background noise.  Nevertheless, the overall objective evidence of record, as detailed above, preponderates against entitlement to a compensable evaluation.  There simply is no evidence showing that the Veteran's hearing loss has caused an unanticipated loss in his ability to work since March 31, 2009.  While the Veteran stated his hearing impacted his employment prior to his retirement he reported to the June 2009 VA audiologist that he retired after 34 years working as an industrial mechanic.  

The Board also notes that numerical pure tone results from the June 2009 VA audiology consultation are not available in the claims file or in Virtual VA.  The June 2009 audiologist described the results of the audiogram, which are consistent with the September 2009 VA examination findings.  Additionally, the April 2012 VA examination demonstrated decreased hearing acuity bilaterally from the 2009 results; however, the severity of Veteran's hearing loss remained within the noncompensable rating range when mechanically applying the rating schedule as required by law.

In sum, there is no basis for assignment of an initial compensable rating for the Veteran's service-connected bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  The rating schedule provides a basis for higher evaluations, however the appellant's hearing loss does not meet those criteria.  There is no evidence his disability due to a hearing loss is exceptional when compared to other veterans with the same or similar disability.  Indeed, the Veteran stated that the only functional effect of his hearing loss was a decreased ability to communicate and hear in the presence of background noise.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss at any time since March 31, 2009, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


